DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application and IDS filed on 6/9/2022.  Claims 1-20 are pending.
Specification
The disclosure is objected to because of the following informalities:
–now US Patent No. 11,379,643 B2, —should be inserted after “December 15, 2020,” (paragraph [0001], line 2) to updated the referenced US application.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-13 of U.S. Patent No. 11,379,643 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because are obvious variations of each other, performing similar steps/operations of creating a plurality of groups involving the use of dominant features, from which the path in the groups are tested and modification of the IC layout diagram, at least a portion of at least one library or a manufacturing process, are performed when at least one path fails the test; wherein the dominant feature of a group among the plurality of groups is a slack as recited in the present claims are obvious subset of the patented claims which cover all types of dominant features, and the removing of at least one feature as recited in the patented claims are covered by the present claim 6.
Claims 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  14-17 of U.S. Patent No. 11,379,643 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because are obvious variations of each other, performing similar steps/operations of extracting a plurality of features; creating a plurality of groups of paths having a unique dominant features determined based on a calculating biasing of each feature among the plurality of features; from which at least one path in at least one group is tested and modification of the IC layout diagram, at least a portion of at least one library or a manufacturing process, are performed when at least one path fails the test; wherein the specific steps for calculating the bias as recited in the patented claims are covered or implied by the step of creating a plurality of groups of paths as recited in the present claims; and wherein the use of at least one test pattern in the testing generated by ATPG as recited in the patented claims are specific testing that is covered by the present claims as is known in the art.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  18-20 of U.S. Patent No. 11,379,643 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because are obvious variations of each other, performing similar steps/operations of creating a plurality of groups of paths in which the grouping has a unique dominant feature among the plurality of features; from which a test of at least one path and modification of the IC layout diagram, at least a portion of at least one library or a manufacturing process, are performed when at least one path fails the test; wherein the dominant features including one of a physical dimension or slack of the plurality of paths, as recited in the patented claims, are obvious subset of dominant features of one or more timing report or physical features as recited in the present claims.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Allowable Subject Matter
Claims 1-20 would be allowable if obviousness non-statutory double patenting rejections as set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claims 1-13, the independent claim 1, from which the respective claims depend, recites a method comprising a combination of inventive steps/operations of creating a plurality of groups of paths in an integrated circuit in which each group among the plurality of groups has a unique dominant feature being a slack, from which the at least one path in the groups is tested and modification of the IC layout diagram, at least a portion of at least one library or a manufacturing process, are performed when at least one path fails the test, as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a process; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the circuit design, as normally found in the art of computer-aided design and analysis of circuits; nor are  the claims directed to certain methods of organizing human activity. 	
As per claims 14-17, the independent claim 14, from which the claims depend, recites a system configurated to perform a combination of inventive operations of creating a plurality of groups of paths from the plurality of paths extracted in the IC layout diagram, wherein each group has a unique dominant feature among the plurality of features determined based on a calculated biasing of each feature among the plurality of features; from which the at least one path in the groups is tested and modification of the IC layout diagram, at least a portion of at least one library or a manufacturing process, are performed when at least one path fails the test, as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a machine; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the circuit design, as normally found in the art of computer-aided design and analysis of circuits; nor are  the claims directed to certain methods of organizing human activity. 	
As per claims 18-20, the independent claim 18, from which the claims depend, recites a computer program product comprising a non-transitory computer readable medium, when executed by a processor, cause the process to perform a combination of inventive operations/steps of creating a plurality of groups of paths from a plurality of paths in an IC layout diagram, wherein each group among the plurality of groups has a unique dominant feature among the dominant features of the plurality of paths which comprises one or more timing features, one or more logical features and one or more physical features; from which the at least one path in the groups is tested and modification of the IC layout diagram, at least a portion of at least one library or a manufacturing process, are performed when at least one path fails the test, as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to an article of manufacture; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the circuit design, as normally found in the art of computer-aided design and analysis of circuits; nor are  the claims directed to certain methods of organizing human activity. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	




/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        December 17, 2022